Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/72022 was filed after the mailing date of the Notice of Allowance on 2/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The references cited by the IDS are not seen to intervene in the reasons for allowance included in the action. Although not cited on the IDS, the applicant also makes of record a Non-Patent Literature that is in Korean, which the examiner cannot read. 
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 1/12/2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 17-20 directed to invention II non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a bus bar comprising: 
a main body; 
upper terminals disposed on an upper surface of the main body; and 
lower terminals disposed on a lower surface of the main body, 
wherein the upper terminals include first upper terminals and a second upper terminal, 
the lower terminals include a first lower terminal, 
the main body includes a first hole and a second hole which pass through the main body, and 
one end of the first lower terminal is connected to the first upper terminal through the first hole and the other end thereof is connected to the second upper terminal through the second hole.
The key element is the italicized above. This feature is supportively illustrated the respect figures 10 and 15.  The two upper terminals are at the end of a strip (figure 10) and the 
Claims 2-16 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 23, 2022